Case 1:19-cv-07966-NRB Document 1-2 Filed 08/26/19 Page 1 of 2




                      EXHIBIT 2
      Case 1:19-cv-07966-NRB Document 1-2 Filed 08/26/19 Page 2 of 2



            Wire Transfer Detail Report
            Corporate, wires
            As of 07/25/2018
            Company: INTERNATIONAL REGISTRIES, INC
            User:'Charlie tjoate                                                                           'D7/2S/2016 07:3'^ AM ET
            Commercial Elsetronlc.Offfca^                      ~                                 Traasury Information Reporting

Currency; USD
Bank: 051400549                                                                                     .WELLS FARGO"BANK,.N.A,
Account; «ee*182l(VAI                                                                                      TCMI CORPORATE




              600.00          07/25/2018   FEDWIRE                                         N/A                      COMPLETE
                            ti&dSAMGT      N/A
                                           YCO NY INC
                                           N/A

Wne Service" Reference Numbs r:                                    Instftfcted Currency/Alnou'n!:
.0725B6B7HU3R0050T4                                                USD/900.00
Wells Message Number:                                              Exchange Rate;
 180725048523                                                      1.000000
 PC Reference/Confirmatibn Number:                                 FtidfCHlPS/SWIFT Reference Number.
 MY LUNA '                                                         O725B6B7HU3ROOS074
 Value Date:                                                        Completed Tlmesfantp:
 07/25/2018                                                        07/25/2018 08:47 AM CT
 Wire Type;                                                        Sender Reference Number
 195                                                               2018072500239517
 Wire Amount:                                                      .Originating Sank Code/ld;
 990,00                                                            N/A
 Transaction Reference Nun/ber;                                     Originating Bank Neme and Address:
 400725040523                                                       BANK OF AMERICA, FLA,
 USD EgmvalentAmnunt                                                222 BROADWAY
 900,00                                                             NEW'YORK,US 10038
 Originetpr ID:                                                     Recelvlro Party ID:
 69805840.1280                                                      002000025181821
 Originator Name end Address!                                       Receiving Party Name'and Address:
 YCO NY INC                                                         TRUST COMPANY OF M ARSHALL ISLANDS
 LUt-lA                                                             CORORATE ACCOUNT
 945 E US OLAS BLVD 2ND FLOOR                                       11455 COMMERCE PARK DRIVE
 FT LAUDERDALE FL 33301                                             RESTONVA 20191
 ihatriJcBng'Bank Code/ID:                                          Intermediary Bank Code/ID:
 N/A                                                                N/A
 InstrucSng Bank Name and Address:                                  Intermediary Bank Name and Address:,
 N/A                                                                N/A
 Sending Party ID:                                                  Benefidaiy Code/ID:
 026003593                                                          N/A
 Sending Party Name'and Address:   •                                Beneficiary Reference ID:
 BANK OF AMERICA, NEW-YORK, NY                                      2000025181821
  1O0, 33RD STREET WEST                                             Beneficiary Name and Address;
  NEW YORK NEW YORK 10001                                           THE TRUST'COMPANY OF THE MARSHALL
  Bank to Bank info.-'                                              PO BOX2095
  N/A                                                               RESTON VA 20195-D0S5-USA
  BeneBcSary Bank Code/ID:                                          20195-0095-US
 WA
 BerieSdan/ Bank Name.and Address:
 N/A
 Originator to Berielidary Info;
 111750-1 1120104.1120595 LUNA
Text:
02BOO9S93 BANK OP AMERICA, NEW YORK, NY 100,33RO STREET WEST NEW. YORK NEW .YORK 10061 20180726Q023B817 OGB=BANK
OF AMERICA, N.A. 222 BROADWAY NEW YORK,US 10038 0R6=Y'C0 NY INC LUNA 945 E.LAS OLAS BLVD2ND FLOOR FT LAUDERDALE
PL 33301 RFB=^IY LUNA'QB|=f117501 1120'104-1120595 LUNA OPk=$9BOBB40126o /FTR/ BNF=20Ml025i81821 THE TRUST COMPANY OF
THE MARSHALL | PO BOX'ZtMRESTON VA20195-0095 USA 201954)095 US COMPLETED TIMESTAMP 07/25/2018 OS:,47 AM CT




                                                               Page; 3
                                               Note: InfoiiayhfomBtlon subject to change



                                                                                                                             TCMI00000558
